DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2018/0376072)(hereafter Kwon) in view of Lertsumruayum et al. (US 2020/0045226) (hereafter Lerts).
 	Regarding claims 1, 19 and 20, Kwon discloses an information processing apparatus, comprising:  a processor (see, paragraph [0010], [0011], [0044], [0045]) configured to:
 receive image data from a camera (see, paragraph [0009], cameras to capture image);  cause a display to display the image data while the image data is being received from the camera (see, Fig, 2A, Fig. 11, the adjust distance from camera to position on your face inside frame and display shows the image, Fig. 12); cause the display to display a first frame to guide a user to place a living face of the user in a first predetermined shooting area of the camera (see,  Fig. 11, the adjust distance from camera to position your face inside frame, 1100 and Fig. 12, 1201, shows “adjust distance from position your face inside frame”, Fig. 13, the shows the guiding the face to move and at 1300 instruct “not to move”); instruct, in response to a determination that the living face is not placed as guided, the user to place the living face as guided (see, Fig. 12, the steps 1201 and 1203 discloses adjust distance from camera to position your face inside frame and when determines the face within frame , give instruction not to move, as shown in 1205 of Fig. 12, Fig. 13, the shows the guiding the face to move and at 1300 instruct “not to move” ); and 
Kwon discloses instructing the user to place the face in the particular frame and move or not to move, one of ordinary skilled in the art can use the same technique as disclosed by Kwon to capture the identification card in place of face and instruct the user to place the identification card into particular frame for capture, as  obvious shown below.
But, Kwon does not explicitly disclose cause the display to display a second frame to guide a user to place a non- living target object in a second predetermined shooting area of the camera; instruct, in response to a determination that the target object is not placed as guided, the user to place the target object as guided.
However, in same field of endeavor, Lerts teaches in Figs, 7A-7E, the instruction that please align the position of the fingers with the star marks and hold the ID card, see, paragraph [0197] , see, figs. 7C-7E the align the direction of the palm as shown in the photographing guide and hold the card. See, Figs. 12A and 12b, please fit side surface of the ID card in the guide and perform photographing wen the rotation stops. Paragraph [0131] teaches an output image of the camera, an object J1-1 indicating a position where the front surface of the identification card should be disposed in a frame of a photographed image, and objects J2-1 indicating positions where the identification card is held. The user directs the front surface of the identification card of the user to the camera while pinching the identification card with the thumb and the index finger (or the middle finger) in upper and lower positions where the objects J2-1 are displayed.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Lerts with the Kwon, as a whole, indicating a position of an identity verification document in the photographing region and a holding method of the identity verification document in addition to the face of the person, the photographing guide being selected based on a predetermined selection logic, and causing the photographing device to photograph the image of the photographing region {KSR-Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention}.
Regarding claim 17, Kwon further discloses the information processing apparatus wherein the information processing apparatus is a mobile device comprising the camera and the display (see, paragraph [0009], cameras to capture image, see, Fig, 2A, display shows the image, Fig. 12).

7.	Claim(s) 2-5, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Lerts and further in view of Mardikar et al. (US 2019/0179954) (hereafter Mardikar).
 	Regarding claim 2, the combined teachings do not explicitly disclose the information processing apparatus, wherein the processor is configured to determine whether the living face and the target object are in the shooting area concurrently. However, in same field of endeavor, Mardikar teaches in paragraph [0030], a GUI 400 for capturing a photograph is illustrated according to various embodiments. The GUI 400 may include dashed lines showing the user where to position the identification card and the user's face. The user may then press a button to capture the photograph. In various embodiments, the mobile device may automatically capture the photograph in response to detecting that the identification card and the user's face are located within the designated areas.  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Mardikar with the Kwon and Lerts as a whole, so as to capture the face and ID card concurrently as instructed, the motivation is to verify the identity of the user. 
Regarding claim 3, the combined teachings further discloses the information processing apparatus, wherein the processor is configured to guide the user to place the living face and the target object in the shooting area concurrently by causing the display to display the first frame and the second frame concurrently (see, Mardikar, paragraph [0030], a GUI 400 for capturing a photograph is illustrated according to various embodiments. The GUI 400 may include dashed lines showing the user where to position the identification card and the user's face. The user may then press a button to capture the photograph. In various embodiments, the mobile device may automatically capture the photograph in response to detecting that the identification card and the user's face are located within the designated areas).
 	Regarding claim 4, the combined teachings further discloses the information processing apparatus of claim 2, wherein the processor is configured to perform a first predetermined process in response to a determination that the living face and the target object are in the shooting area concurrently (see, Kwon, Fig. 13, the adjust distance from camera to position your face inside frame, see, Mardikar, paragraph [0030], a GUI 400 for capturing a photograph is illustrated according to various embodiments. The GUI 400 may include dashed lines showing the user where to position the identification card and the user's face. The user may then press a button to capture the photograph. In various embodiments, the mobile device may automatically capture the photograph in response to detecting that the identification card and the user's face are located within the designated areas).
 	Regarding claim 5, Kwon further discloses the information processing apparatus of claim 4, wherein the first predetermined process prompts the user to reduce a distance between the target object and the information processing apparatus ([0146] Referring to FIG. 13, a processor 130 of an electronic device 100 may display, on a preview image 1300, a guide object 1330 for guiding the alignment state of a subject captured through a camera 110. For example, the processor may display, on the preview image 1300, the guide object 1330 for guiding the movement of the subject, such that the subject, i.e., the user's face, is positioned at a specified region of the imaging region by the camera. [0148] As illustrated in a second state 1303, when the user moves the face or moves the camera, the processor may determine the size or the position of the object 1310 corresponding to the face and may change the size or the position of the object 1310 corresponding to the face based on the determination, para [0149]).
 	Regarding claim 13, the combined teachings further discloses the information processing apparatus, wherein the processor is configured to perform a second predetermined process in response to a determination that the living face and the target object are not in the shooting area concurrently (Mardikar teaches in paragraph [0030], a GUI 400 for capturing a photograph is illustrated according to various embodiments. The GUI 400 may include dashed lines showing the user where to position the identification card and the user's face. The user may then press a button to capture the photograph. In various embodiments, the mobile device may automatically capture the photograph in response to detecting that the identification card and the user's face are located within the designated areas).
	Regarding claim 14, the combined teachings further discloses the information processing apparatus, wherein the processor is configured to perform a second predetermined process that is different from the first predetermined process in response to a determination that the living face and the target object are not in the shooting area concurrently (Mardikar teaches in paragraph [0030], a GUI 400 for capturing a photograph is illustrated according to various embodiments. The GUI 400 may include dashed lines showing the user where to position the identification card and the user's face. The user may then press a button to capture the photograph. In various embodiments, the mobile device may automatically capture the photograph in response to detecting that the identification card and the user's face are located within the designated areas).
 	Regarding claim 15, the combined teachings further discloses the information processing apparatus, wherein the processor is configured to: instruct, in response to a determination that no living face is placed in the shooting area as guided, the user to place a living face; and instruct, in response to a determination that no target object is placed as guided, the user to place a target object as guided (Mardikar teaches in paragraph [0030], a GUI 400 for capturing a photograph is illustrated according to various embodiments. The GUI 400 may include dashed lines showing the user where to position the identification card and the user's face. The user may then press a button to capture the photograph. In various embodiments, the mobile device may automatically capture the photograph in response to detecting that the identification card and the user's face are located within the designated areas).

 8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon, Lerts and Mardikar and further in view of Super et al. (US 2007/0248281)(hereafter Super).
 	Regarding claim 6, combined teachings do not disclose the information processing apparatus, wherein the processor is configured to enlarge the second frame when prompting the user to reduce the distance between the target object and the information processing apparatus. However, Super teaches in paragraph [0013], an optical zoom or a combination thereof. The increased amount of zoom causes the image of the user's face to appear too large for the image frame, thus prompting the user to move away from the camera. The amount of zoom may be determined by standard distance measuring systems. These include, for example, active systems that use infrared or ultrasonic waves to determine the distance to the user, or passive systems based on the size of the image of user's face (taking into account the current zoom), stereo images, or some other feature. If the distortion is acceptably small (for example, if the user is at a sufficient distance from the camera), as depicted by the positive branch from decision block 208, the image size is checked at block 214. If the image size is not too large or too small, no further adjustment of the zoom is required. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Super with the Kwon, Lerts and Mardikar to enlarge or zoom the causes the image of user s face and based on prompting the user to move away, the motivation is to effectively capture the image. 

 9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon,  Lerts and Mardikar and further in view of Kaehler et al. (US 2017/0351909)(hereafter Kaehler).
 	Regarding claim 7, the combined teachings do not explicitly disclose the information processing apparatus, wherein the processor is configured to analyze the image data to obtain information on a surface of the target object, wherein the processor is configured to perform a process using information on the surface of the target object and features of the living face. However, in same field of endeavor, Kaehler in paragraph [0005] detect a first face and a second face in the image, wherein the first face is the face of a person in the environment and wherein the second face is a face on an identification document; recognize the first face based on first facial features associated with the first face; recognize the second face based on the second facial features; analyze the first facial features and the second facial features to detect a linkage between the person and the identification document; and instruct the AR display to present a virtual annotation indicating a result of the analysis of the first facial features and the second facial features. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kaehler with the Kwon, Lerts and Mardikar, as a whole, so as to recognize the feature of the face of the user and linkage between the face and identification document, the motivation is to perform match the identity of the user. 

 10.	Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, Lerts and Mardikar and further in view of Alvin et al. (US 2019/0340422)(hereafter Alvin).
 	Regarding claim 8, the combined teachings do not disclose the information processing apparatus, wherein the processor is configured to prompt the user to reduce the distance between the target object and the information processing apparatus for near field communication, wherein the processor is configured to receive information read from an IC chip on the target object by the near field communication by a reader.	However, in same field of endeavor, Alvin teaches in paragraph [0018], The scanning device 18 may read the identification code 20 of the document 16 to authenticate the document 16. For example, the scanning device 18 may be any suitable type of identification code reader, such as a barcode reader, Quick Response (QR) code reader, radio frequency identification (RFID) code reader, near field communication tag reader, or the like. As such, the identification code 20 may include any suitable type of identification code, such as a barcode, Quick Response (QR) code, radio frequency identification (RFID) code, near field communication tag, or the like. Moreover, in some embodiments, the document 16 may be an electronic document, and be displayed on the document holder's electronic device, such as a mobile phone (e.g., a smartphone), a tablet computer, a wearable device, or any other suitable device that may display the identification code 20. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Alvin with the Kwon, Lerts and Mardikar as a whole, so as to scan the license using the reader in near field communication, the motivation is to receive information from the target object. 
 	Regarding claim 9, the combined teachings further discloses the information processing apparatus, wherein the processor is configured to analyze the image data to obtain information on a surface of the target object, wherein the processor is configured to perform a process using the information on the surface of the target object and the information read from the IC chip on the target object (see, Alvin, paragraph [0018], The document authentication and facial recognition system 10 may capture image data of a face 12 of a document holder 14 after the document holder 14 has initiated reading of an identification code 20 of a document 16 (e.g., successfully scanning of the document 16) by a scanning device 18. The document 16 may be any suitable document that may be scanned, such as a ticket (e.g., an entry ticket, a theme park ticket, an entertainment ticket, a special status pass, and the like), an identification document (e.g., a passport, a driver's license, and the like).
 	Regarding claim 10, the combined teachings further discloses the information processing apparatus of claim 8, wherein the processor is configured to analyze the image data to obtain information on a surface of the target object, wherein the processor is configured to perform a process using the information on the surface of the target object and the information read from the IC chip on the target object and features of the living face (Kaehler in paragraph [0005] detect a first face and a second face in the image, wherein the first face is the face of a person in the environment and wherein the second face is a face on an identification document; recognize the first face based on first facial features associated with the first face; recognize the second face based on the second facial features; analyze the first facial features and the second facial features to detect a linkage between the person and the identification document; and instruct the AR display to present a virtual annotation indicating a result of the analysis of the first facial features and the second facial features).
 	Regarding claim 11, the combined teachings further discloses the information processing apparatus of claim 8, wherein the processor is configured to determine whether the near field communication occurs within a predetermined time from a prompt (see Alvin, paragraph [0007], A controller communicatively coupled to the scanning device may receive an indication that the identification code has been successfully read, and wait a delay period (e.g., one second) of time as implemented, for example, by delay logic. The delay period may enable sufficient time for the document holder (e.g., guest, attendee, passenger, etc.) to realize that the identification code has been successfully read and look up (e.g., in the direction of a camera). The controller may then instruct the camera, also communicatively coupled to the controller, to capture the image of the document holder. In this manner, the presently disclosed systems and methods may increase facial recognition throughput by more dependably capturing facial images).
 	Regarding claim 12, the combined teachings further discloses the information processing apparatus of claim 8, wherein the processor is configured to perform a third process in response to the near field communication occurring within a predetermined time from a prompt (see, Alvin, paragraph [0007], A controller communicatively coupled to the scanning device may receive an indication that the identification code has been successfully read, and wait a delay period (e.g., one second) of time as implemented, for example, by delay logic. The delay period may enable sufficient time for the document holder (e.g., guest, attendee, passenger, etc.) to realize that the identification code has been successfully read and look up (e.g., in the direction of a camera). The controller may then instruct the camera, also communicatively coupled to the controller, to capture the image of the document holder. In this manner, the presently disclosed systems and methods may increase facial recognition throughput by more dependably capturing facial images).

11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Lerts and further in view of Nyswonger (US 10671971) (hereafter Nyswonger).
 	Regarding claim 18, the combined teachings do not disclose the information processing apparatus, wherein the information processing apparatus is a mobile device comprising the camera, the display, and the reader, however, in same field of endeavor,  Nyswonger et al. (US 10671971) ,see, in col. 3 lines 44-54 , Mobile device 100 includes a (rechargeable) battery 110, a processor (such as a microprocessor, microcontroller, etc.) 120, an RFID reader (or scanner) 130 that can read or scan an RFID tag 132 on a given item 135, mobile device inventory and mapping logic 140 (e.g., logic or software instructions) stored in a memory (ROM, RAM, etc., not shown) and executable by the processor 120, a camera 150, and a display 160. The RFID reader 130, mobile inventory and mapping logic 140, camera 150 and display 160 are connected to at least the processor 120, via, e.g., a data bus 155). Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Nyswonger with the Kwon and Lert, as a whole, so as to use the mobile device as taught to incorporate the components into mobile device, the motivation is to read or scan the tag. 
 	
Allowable Subject Matter
12.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631